Case 3:18-cv-00162-GMG Document 142 Filed 11/19/20 Page 1 of 3 PageID #: 964




                    IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                                MARTINSBURG



S.L., a minor, by and through her
parent and legal guardian, D.L.,


             Plaintiff,


v.                                                  CIVIL ACTION NO.: 3:18-CV-162
                                                    (GROH)


CITY HOSPITAL, INC.,
d/b/a, BERKELEY MEDICAL CENTER,
A subsidiary of WEST VIRGINIA UNIVERSITY
HOSPITALS-EAST INC., d/b/a,
WV UNIVERSITY HEALTHCARE,
BRANDT WILLIAMSON, M.D.,
MISTY HUNSADER, PA-C,
SMOKY MOUNTAIN EMERGENCY SERVICES, INC.,
and HEALTH CARE ALLIANCE, INC.,


             Defendants.


 ORDER GRANTING PLAINTIFF’S MOTION FOR VOLUNTARY DISMISSAL AS TO
    FIRST CAUSE OF ACTION AGAINST DEFENDANT MISTY HUNSADER

      On July 17, 2020, the Plaintiff filed a Motion for Voluntary Dismissal as to the first

cause of action against Defendant Misty Hunsader pursuant to Federal Rule of Civil

Procedure 41(a), styled as Plaintiff’s Motion to Withdraw Claims Against Misty Hunsader

in the First Cause of Action Regarding Violations of the ADA Without Prejudice. ECF No.

104. On July 30, 2020, the Defendant filed a response [ECF No. 106], stating that the

Defendants did not oppose the motion. For the reasons set forth below, the Plaintiff’s



                                            1
Case 3:18-cv-00162-GMG Document 142 Filed 11/19/20 Page 2 of 3 PageID #: 965




motion is granted.

       Federal Rule of Civil Procedure 41(a) permits voluntary dismissal without a court

order where the plaintiff files either: (i) a notice of dismissal before the opposing party

serves either an answer or a motion for summary judgment; or (ii) a stipulation of

dismissal signed by all parties who have appeared. FED. R. CIV. P. 41(a)(1). Otherwise,

the plaintiff may request the court to enter an order dismissing the action or claim under

Rule 41(a)(2). FED. R. CIV. P. 41(a)(2). See Marex Titanic, Inc. v. Wrecked & Abandoned

Vessel, 2 F.3d 544, 546 (4th Cir. 1993) (“If the plaintiff fails to act before the Rule’s ‘point

of no return’, the penalty is that dismissal must be sought under Rule 41(a)(2).” (quoting

Winterland Concessions Co. v. Smith, 706 F.2d 793, 795 (7th Cir. 1983)) (internal citation

omitted)).

       In this case, the Plaintiff filed the motion after the Defendant had served an Answer.

See ECF No. 93. Furthermore, the Plaintiff has not filed a stipulation of dismissal signed

by all parties who have appeared. Accordingly, voluntary dismissal is only permitted

under Rule 41(a)(2) by court order, on terms that the court considers proper. FED. R. CIV.

P. 41(a)(2).

        Voluntary dismissal by court order is presumptively without prejudice. Id. The

decision to grant the plaintiff’s request is a matter for the discretion of the court. Davis v.

USX Corp., 819 F.2d 1270, 1273 (4th Cir. 1987). In considering a motion for voluntary

dismissal, the court must focus primarily on protecting the interests of the defendant. Id.;

see also McCants v. Ford Motor Co., 781, 856 (11th Cir. 1986).

       Because the Defendants do not oppose the motion, and the Court does not find

any legal prejudice to the Defendants resulting from an unconditional dismissal of the



                                               2
Case 3:18-cv-00162-GMG Document 142 Filed 11/19/20 Page 3 of 3 PageID #: 966




Plaintiff’s first cause of action against Defendant Hunsader, the Court hereby

ORDERS that the Plaintiff’s Motion to Withdraw Claims Against Misty Hunsader [ECF

No. 104] is GRANTED.        Specifically, Count I of the Plaintiff’s Complaint against

Defendant Hunsader is DISMISSED WITHOUT PREJUDICE.

      The Clerk is DIRECTED to send a copy of this Order to all counsel of record herein.



      DATED: November 19, 2020.




                                           3
